EXAMINER’S AMENDMENT
This Office Action is in response to RCE filed February 10, 2021.
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Election/Restrictions
Claim 1 is directed to an allowable product.  Claim 12 is directed to a non-elected invention previously withdrawn from consideration as a result of an election of invention requirement, has been rejoined.  Claim 12 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Claims 2 and 6 are not compatible with the newly added limitation of the amended claim 1 that is
“the first stack is in physical or direct contact with the fourth semiconductor layer, or
the second stack is in physical or direct contact with the relaxation layer, or
the first stack is in physical or direct contact with the fourth semiconductor layer and the second stack is in physical or direct contact with the relaxation layer, or
the first stack is in direct contact with the fourth semiconductor layer, the fourth semiconductor layer is in direct contact with the relaxation layer, and the relaxation layer is in direct contact with the second stack” on the last 11 lines of the amended claim 1, 
therefore, claims 2 and 6 are cancelled.

Claim 2 (Cancelled)
Claim 6 (Cancelled)
Claim 13. (Currently Amended) A semiconductor device corresponding to a light emitting diode or a transistor, said semiconductor device comprising the semiconductor structure according to claim 1 and an active zone which includes the first semiconductor layer of the semiconductor structure [[is]] located on the first semiconductor layer of the semiconducting structure.

Allowable Subject Matter
Claims 1, 3-5, 7-13 and 15-17 are allowed.
Claim 1 is allowed, because Kano does not disclose the newly added limitations “a relaxation layer consisting of AlN” and
“the first stack is in physical or direct contact with the fourth semiconductor layer, or
the second stack is in physical or direct contact with the relaxation layer, or
the first stack is in physical or direct contact with the fourth semiconductor layer and the second stack is in physical or direct contact with the relaxation layer, or
the first stack is in direct contact with the fourth semiconductor layer, the fourth semiconductor layer is in direct contact with the relaxation layer, and the relaxation layer is in direct contact with the second stack.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        March 26, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815